MEMORANDUM OF DECISION.
Utilizing the procedure set forth in Rule 11(a)(2) of the Maine Rules of Criminal Procedure, Gordon Googoo appeals from a judgment entered in the Superior Court (York County) on his conditional pleas of guilty to violations of 29 M.R.S.A. § 2298 (Supp.1986) (habitual offender) (Class C) and 17-A M.R.S.A. § 1107 (1983) (possession of a schedule Y drug) (Class E). He contends that the court erred in denying his motion to suppress because the officer who arrested him lacked a reasonable, ar-ticulable basis to stop him. After a careful review of the record, we conclude that the officer did indeed have a reasonable, articu-lable basis to stop the defendant. See State v. Collins, 479 A.2d 344, 346 (Me. 1984).
The entry is:
Judgment affirmed.
All concurring.